323 S.W.3d 842 (2010)
Naomi TAYLOR, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondents.
No. WD 71804.
Missouri Court of Appeals, Western District.
November 9, 2010.
Naomi Taylor, Pine Bluff, AR, Appellant, Acting pro se.
Larry R. Ruhmann, Jefferson City, MO, for Respondents.
Before VICTOR C. HOWARD, P.J., THOMAS H. NEWTON, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Ms. Naomi Taylor appeals from the decision of the Labor and Industrial Relations Commission affirming the Division of Employment Security's denial of unemployment benefits. The Division determined Ms. Taylor was not eligible for benefits because she voluntarily left her employment without good cause attributable to the work or to the employer.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).